Citation Nr: 1512309	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  10-24 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD), with major depressive disorder.


REPRESENTATION

Appellant represented by:	Margaret Ann Mathews, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 2005 to June 2005, from December 2005 to November 2006, and from June 2011 to February 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which awarded service connection for PTSD with a 10 percent evaluation effective January 17, 2009.

A subsequent November 2011 rating decision increased the Veteran's initial rating to 30 percent, effective January 17, 2009, the date of the Veteran's claim to reopen.  The Veteran previously submitted a claim for entitlement to service connection, which was denied in an October 2007 rating decision.

The Board previously remanded this matter in February 2014 for further evidentiary development, to include a new VA examination.

The Board has recharacterized the issue on appeal as PTSD with major depressive disorder, as this diagnosis was made at the Veteran's November 2010 VA examination.


FINDINGS OF FACT

Throughout the entire timeframe on appeal, the Veteran's PTSD is manifested by symptoms such as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss, resulting in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but less than occupational and social impairment with reduced reliability and productivity.



CONCLUSION OF LAW

Throughout the entire timeframe on appeal, the criteria for a disability rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Compliance with Stegall

As noted in the Introduction, the Board previously remanded this claim in February 2014.  The Board's Remand instructed the RO to: (1) contact the Veteran requesting that he identify any additional treatment records and associate any updated VA treatment records with the file; (2) schedule the Veteran for a VA PTSD examination; (3) adjudicate the Veteran's CUE claim; and (4) readjudicate this claim.

VA sent the Veteran a March 2014 letter requesting information about any additional treatment records.  VA obtained the required VA treatment records and associated them with the file.  The Veteran was scheduled for and attended a July 2014 VA examination to assess the current severity of his PTSD.  The RO adjudicated the Veteran's CUE claim in a May 2014 rating decision.  The RO readjudicated this claim in a December 2014 Supplemental Statement of the Case (SSOC).

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).



II.  VA's Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012) and 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Such notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Prior to the June 2009 rating decision currently on appeal, January 2009 and May 2009 letters provided the Veteran with notice of the information and evidence needed to substantiate his service connection for claim PTSD, and now that service-connection has been granted, his claim for an increased disability rating for his service-connected PTSD.  Consistent with Dingess, these letters included notice of the process in which VA assigns disability evaluations and effective dates.  The letters provided further information on the evidence needed to make a decision, consistent with the finding in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His service treatment records, claims submissions, lay statements, private treatment records, and VA treatment records have been obtained and associated with the record.  A VA examination was most recently provided in July 2014.  The record does not suggest and the Veteran has not alleged that this examination was inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  This examination, along with the other evidence of record, is fully adequate for the purposes of determining the extent of the Veteran's disability in light of the applicable diagnostic criteria.  See id.  

The Board further finds that the Veteran and his representative have demonstrated actual knowledge of the pertinent requirements to substantiate the issues on appeal. It is particularly salient to the Board in this regard that during his Board hearing, the Veteran and his representative related in great detail why they believed he was entitled to a higher schedular rating for his PTSD during the period under consideration in this appeal.  It is also clear from the lay statements provided by the Veteran that they understood that he understood the type of evidence that would be most helpful to his claims on appeal.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Based on the communications to the Veteran and the arguments raised by the Veteran and his representative, they have demonstrated actual knowledge of the requirements for substantiating the claims and it is reasonable to expect that the Veteran understands what is needed to prevail.  Thus, the Board finds that no prejudice results in proceeding with adjudication of the Veteran's claim.

As noted above, the Veteran also was afforded a hearing before the undersigned Acting Veterans Law Judge (AVLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, supra, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the AVLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the element(s) of the claims that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

III.  Increased Rating for PTSD

      Legal Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of a veteran.  38 C.F.R. § 4.3 (2013).

In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's PTSD is currently assigned an initial 30 percent disability rating from January 17, 2009.  The Veteran seeks an increased rating.  

Diagnostic Code 9411 pertains specifically to the primary diagnosed disability in the Veteran's case (PTSD). In any event, with the exception of eating disorders, all mental disorders including PTSD are rated under the same criteria in the rating schedule.  Therefore, rating under another diagnostic code would not produce a different result.  Moreover, the Veteran has not requested that another diagnostic code be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 9411.

The criteria for a 30 percent rating are as follows:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

The criteria for a 50 percent rating are as follows:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are as follows:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

The criteria for a 100 percent rating are as follows:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score is, of course, just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.

GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or coworkers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasional failure to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e.g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death. 38 C.F.R. § 4.130 (incorporating by reference VA's adoption of the DSM-IV for rating purposes).
      
Factual Background

The Veteran seeks a disability rating in excess of 30 percent from the date of his grant of service connection, January 17, 2009.   

At the Veteran's April 2009 VA examination, the examiner documented no overt reexperiencing symptoms and some increased but not incapacitating startle.  The examiner stated that the most prominent symptom was nightmares, which were frequent, continuous, and violent.  The examiner reported that the Veteran had little desire to avoid movies or reminders of the military, but could not watch horror or suspense movies with violence.  The examiner did note that the Veteran appeared to be making an effort to minimize symptoms as reported.  

The Veteran was well dressed and groomed, polite, cooperative, pleasant, well humored and well related.  There was no overt evidence of cognitive dysfunction or memory impairment, delusions, thought disorder, or other indicators of psychotic process.  The examiner documented depressive symptoms.  The examiner opined that the Veteran's "behavior response to the feeling of emptiness is to temporarily retreat from work and the responsibilities of the living world...."  A GAF score of 72 was recorded.

The Veteran submitted a July 2009 letter from his private psychologist in support of his service connection claim for PTSD.  The psychologist stated that he had seen the Veteran on a weekly basis since February 2008.  The psychologist noted that the Veteran regularly re-experiences recurrent and distressing memories, which were vivid and disruptive of his thought process and ability to concentrate.  In addition, the Veteran suffered from nightmares, chronic sleep impairment, and flashbacks.  The level and intensity of these symptoms was noted as intermittent, however, the unpredictability of these symptoms interfered with the Veteran's daily life.  The psychologist reported that the Veteran experienced intense psychological and physical distress when exposed to environmental and emotional cues, and as a result, the Veteran attempts to avoid internal and external cues.  Additional intermittent symptoms were restricted range of affect, anxiety, feelings of detachment, decreased interest in daily living, irritability, intense personal distress, hypervigilance, and exaggerated startle response.  

At a November 2010 VA examination, the Veteran reported working steadily as a police officer since February 2008, having a moderate decline in occupational functioning since his April 2009 VA examination due to severe difficulty concentrating, severe sleep impairment, low energy, irritability, anger, and a pattern of truancy at work.  The Veteran reported that his PTSD was having a negative impact on his marriage, causing constant stress as a result of irritability, feelings of detachment, and being withdrawn emotionally.  He noted difficulty interacting with his kids, having few friends, rarely engaging in activities and hobbies, difficulty finding pleasure in most activities, and avoiding crowds.  Additional symptoms were intrusions, frequent nightmares, recurrent and intrusive recollections, avoidance symptoms, social isolation, withdrawal, and hypervigilance.  

The Veteran denied alcohol or drug abuse; however he did admit to fleeting suicidal ideation, but denied and intent or plan.  He denied a history of violence or difficulty with law enforcement.  The Veteran was well dressed and groomed, alert and oriented in all spheres, mood dysphoric and appropriate affect, logical, coherent, and goal directed.  There was no evidence of auditory or visual hallucinations and the Veteran denied homicidal ideation.  Insight and judgement were grossly intact.  A GAF score of 58 was recorded.  The examiner concluded that symptoms of PTSD "are likely having a profound impact on the Veteran's ability to maintain steady employment, the Veteran's ability to build and maintain close interpersonal relationships and his social life...."  The examiner stated that the Veteran's symptoms of PTSD and major depression "appear to result in reduced reliability and productivity in work efficiency."

At the Veteran's most recent July 2014 VA examination, the examiner concluded that the Veteran's PTSD symptoms resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  At the examination, the Veteran reported a good overall relationship with his wife and children, that he is able to form and maintain close relationships with his family.  While noting a good relationship with his wife, the Veteran states that his PTSD can cause stress on their relationship at times.  He reports lacking the energy, desire, or drive to help out around the house sometimes.  

The Veteran reported that his social group is "continually shrinking," maintains a close relationship with two friends from deployment.  He does not like meeting new people as he finds it stressful.  He continues work as a police officer working the third shift. The Veteran denied any legal or behavioral difficulties since his November 2010 VA examination.  He did note that since the November 2010 VA examination, the Veteran had been redeployed and experienced more combat.  

The Veteran reported the biggest issue continued to be chronic sleep impairment, reporting that he is often exhausted.  This affects him at work as he will be both agitated and tired.  He reported a short temper, but denied difficulties with his temper in terms of consequences or any outbursts of anger, behavioral difficulties, of violence.  He reported feeling anxious all the time, which he is unable to avoid.  Part of this anxiety results in hypervigilance, particularly with respect to his family's safety.  The primary symptoms noted by the examiner were depressed mood, anxiety, chronic sleep impairment, and disturbances of motivation and mood.

The examiner concluded by remarking that the Veteran's "symptoms continue to present as moderate in severity with ongoing difficulties in Veteran's social and occupational functioning."  The Veteran's reported issues were noted as largely due to chronic sleep impairment.  The examiner further noted that the Veteran's difficulties are consistent with his November 2010 VA examination.  The examiner did note that the Veteran seemed to functioning socially about the same as the last examination, with an improvement in his family relationships, particularly his wife.  No GAF score was recorded.

In addition, the Board has reviewed the Veteran's extensive VA treatment records. Treatment records throughout the period on appeal are representative of the symptoms documented in the Veteran's VA examinations.  Symptoms documented in the treatment records were largely duplicative of those listed above, however, notably did not include symptoms consistent with occupational and social impairment with reduced reliability and productivity.  GAF scores throughout treatment records ranged from 50 to 65.  

      Analysis

Upon careful review of the evidence of record, the Board finds that the objective medical evidence, and the Veteran's statements regarding his symptomatology, more nearly approximate symptoms associated with a 30 percent disability rating for the entire period on appeal.  Similarly, the Board finds that a rating in excess of 30 percent for this time period is not warranted.  The Board finds that the preponderance of the evidence is against an evaluation in excess of 30 percent.  Neither the lay nor the medical evidence of record more nearly approximates the frequency, severity, or duration of psychiatric symptoms required for a 50 percent disability evaluation based on occupational and social impairment, with reduced reliability and productivity.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

The Board has considered the VA treatment records, including all VA examination reports, submitted private medical records, and lay statements by the Veteran regarding the impact of his PTSD on his occupational and social impairment. 

During the period on appeal, the Veteran has exhibited a variety of symptoms, including but not limited to sleep impairment due to nightmares; flashbacks; avoidance of internal and external cues; irritability; anger; pattern of truancy at work; difficulty concentrating; feelings of detachment; being withdrawn emotionally; lack of interest in most activities; difficulty with social relationships; hypervigilance; and fleeting suicidal ideation.  

While the Board notes the Veteran's report of fleeting suicidal ideation at his November 2010 VA examination, the record does not indicate that this has been a consistent symptom.  Suicidal ideation was not reported at any other examination or in any treatment record.  As a result, the Board is unable to conclude that this particular symptom of sufficient significance as to warrant a higher evaluation, in and of itself.

While it is documented that the Veteran has struggled with many social interactions, the evidence of record shows that at the time of his July 2014 VA examination he was still married to his wife, and their relationship had improved.  Additionally,  he reported a solid relationship with his two children.  At the July 2014 examination, the Veteran reported being able to form and maintain close relationships with family. While the Veteran's social relationships have no doubt been impaired to some degree by his symptoms of PTSD, the evidence suggests that while the Veteran may have some difficulty with social interactions, it does not amount to the criteria considered under a 50 percent evaluation.  Some issue with social interaction is clearly considered by the 30 percent evaluation assigned for this period.

Additionally, the Board notes that the Veteran has displayed signs of irritability, however, there is no indication that the Veteran's irritability has resulted in violence, as there have been no physical or verbal altercations noted in the record.  The record indicates that the Veteran is pleasant, cooperative, well humored, with no history of violence or difficulty with law enforcement.  Additionally, the Veteran had appropriate affect, and denied any difficulties with his temper or behavioral difficulties.  There is no indication that the Veteran's irritability has risen to the severity, frequency, or duration consistent with reduced reliability and productivity as to the Veteran's occupational or social capability.  

In terms of the Veteran's mood, during this time period the Veteran has reported some symptoms of depression and lack of energy.  However, there is no indication that these symptoms have amounted to a severity, frequency, or duration consistent with panic attacks more than once a week, flattened affect, or depression affecting the Veteran's judgment or abstract thinking.  The Board does not contend that the Veteran's PTSD has not had an effect on his mood, but rather, that a 30 percent evaluation accounts for such effects as displayed by the Veteran during this time period.  

The medical record indicates that the most prominent symptom with respect to the Veteran's PTSD is sleep impairment, with resulting effects on mood and energy.  The record does not indicate that the Veteran suffers from altered speech, difficulty in understanding complex commands, impairment of memory, impaired judgment, or impaired abstract thinking.

Furthermore, the Board notes the various GAF scores taken during this period.  While not dispositive of the Veteran's condition, they do provide insight into the severity of the Veteran's PTSD during this period.  As previously noted, GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function; scores ranging from 41 to 50 reflect serious symptoms; and scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  

The Veteran's GAF scores have ranged from 50 to 72 during the period on appeal.  While the Board notes that some of these GAF scores are consistent with more serious symptoms, GAF scores are only a piece of the evidence useful in determining the occupational and social impairment of PTSD, and are not dispositive.  Additionally, the majority of the Veteran's GAF scores are 55 and above, consistent with moderate symptoms.  When the GAF scores are viewed in light of the other evidence of record, specifically VA examinations, VA treatment records, and private treatment records during this time period, the Board finds that the overall disability picture as manifested by social and occupational impairment resulting from the Veteran's PTSD during the period on appeal, more closely approximates a 30 percent rating.  Consistent with this interpretation is the July 2014 VA examiner's conclusion that the Veteran has "occupational and social impairment with occasional decease in work efficiency and intermittent period of inability to perform occupational tasks, although generally function satisfactorily, with normal routine behavior, self-care and conversation."  

Thus, the Board finds that for this period the Veteran does not have occupational and social impairment, with reduced reliability and productivity.  He does have some reduced productivity, but the greater weight of evidence demonstrates that it is to a degree that is contemplated by the 30 percent rating assigned herein.  Furthermore, even resolving any reasonable doubt in the Veteran's favor, the Board finds that he does not meet the requirements for an evaluation greater than the assigned 30 percent schedular rating.  To the extent that the Veteran has any of the criteria for a 50 percent rating or higher, the Board concludes that his overall level of disability does not exceed the criteria for a 30 percent rating.  For example, the Board acknowledges that the Veteran has some symptoms associated with a 50 percent rating for PTSD, namely some difficulty with relationships and some irritability, but his disability picture is more in line with the symptoms associated with a 30 percent rating. 

In summary, the Board believes that the 30 percent disability assigned for this period contemplates the frequency, severity, and duration of his symptoms, while resolving all doubt in favor of the Veteran.  The rating now assigned is based on all the evidence of record rather than any isolated medical finding or assessment of level of disability.  38 C.F.R. § 4.126(a).  Accordingly, his myriad of symptoms do not more nearly reflect the frequency, severity, and duration of symptoms ratable at the 50 percent disability evaluation, as discussed above.

      Extra-Schedular Analysis

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected PTSD are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The occupational and social impairment resulting from such a disability and the functional effects of such impairment are contemplated by the rating criteria.  Thus, the Veteran's current schedular ratings under the general rating criteria are adequate to fully compensate him, including for his occupational and social impairment resulting from his PTSD.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Also, as the Veteran is presently employed, this is not a case that warrants consideration for a total disability evaluation based upon individual unemployability.


ORDER

Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD), with major depressive disorder is denied.




____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


